PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,568,920
Issued: February 25, 2020
Application No. 16/375,938
Filed:   April 5, 2019
Attorney Docket No. 5920
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.55(f)
:


This is a decision on the renewed petition under 37 CFR 1.55(f), filed on June 23, 2020, and in supplement on January 26, 2021, to accept an unintentionally delayed certified copy of a foreign application.

The petition is GRANTED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The certified copy of the foreign application was made of record on June 23, 2020.  The petition includes a showing of good and sufficient cause for the delay, and the petition fee set forth in 37 CFR 1.17(g), a processing fee under 37 CFR 1.17(i), and the fee for the certificate of correction under 37 CFR 1.20(a).  A draft certificate of correction setting forth the requested correction to the foreign priority data was filed on July 13, 2020. The petition under 37 CFR 1.55(f) is granted accordingly.




The matter is referred to the Certificates of Correction Branch for issuance of the requested certificate of correction.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET